                                                                                  E-FILED
                                               Wednesday, 27 November, 2019 09:03:55 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JUDY REIMER and                    )
DENNIS REIMER,                     )
                                   )
           Plaintiffs,             )
                                   )
     v.                            )    No. 18-cv-3182
                                   )
FOREMOST INSURANCE                 )
COMPANY GRAND                      )
RAPIDS, MICHIGAN,                  )
                                   )
           Defendant.              )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant Foremost

Insurance Company Grand Rapids, Michigan’s (Foremost) Motion for

Partial Summary Judgment on Damages (d/e 30) (Foremost Motion), and

Plaintiffs Judy Reimer and Dennis Reimer’s (collectively the Reimers)

Motion for Partial Summary Judgment on Liability (d/e 31) (Reimer Motion)

(collectively Motions). The parties consented to proceed before this Court.

Consent to the Exercise of Jurisdiction by a United States Magistrate Judge

and Reference Order entered November 13, 2018 (d/e 11). For the

reasons set forth below, the Court allows the Foremost Motion and allows

Reimer Motion in part.

                                Page 1 of 8
      At summary judgment, the moving party must present evidence that

demonstrates the absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). The Court must consider

the evidence presented in the light most favorable to the non-moving party.

Any doubt as to the existence of a genuine issue for trial must be resolved

against the moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986). Once the moving party has met its burden, the non-moving

party must present evidence to show that issues of fact remain with respect

to an issue essential to its case, and on which the non-moving party will

bear the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. at 322;

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). As the Seventh Circuit has stated, “[S]ummary judgment is the ‘put

up or shut up’ moment in a lawsuit, when a party must show what evidence

it has that would convince a trier of fact to accept its version of events.”

Johnson v. Cambridge Industries, Inc., 325 F.3d 892, 901 (7th Cir. 2003)

(internal quotation marks omitted).

      Consistent with these principles, the Local Rules of this Court require

a moving party to set forth in its motion a numbered list of each undisputed

fact, to attach relevant documentary evidence to support each undisputed

fact, and to provide citations to the exhibit and page number of each piece

                                  Page 2 of 8
of documentary evidence that supports each fact. Local Rule 7.1(D)(1)(b).

The Local Rules further require the moving party to include a legal

argument in a motion for summary judgment with citation to appropriate

authority. Local Rule 7.1(D)(1)(c).

       The Reimers alleged in their Complaint that Foremost issued to them

Insurance Policy 444-0019060470 (Policy) to cover losses from property

damage to certain mobile homes (Mobile Homes) owned by the Reimers.

The Reimers further alleged that they filed claims with Foremost for losses

covered by the Policy. Second Amended Complaint for Declaratory

Judgment (d/e 13) (Second Amended Complaint), ¶¶ 1-4, 6-10; see First

Amended Complaint, Exhibit A, Policy Declaration Page.1 Foremost admits

the existence of the Policy and that the Reimers filed claims under the

Policy. Defendant’s Answer to Plaintiffs’ Second Amended Complaint for

Declaratory Judgment (d/e 15), ¶¶ 1-2, 4, 6-10. The parties dispute the

amount of the covered loss of the allowed claims under the Policy. The

Court addresses each of the Motions separately below.




1
  The Reimers attached the Policy Declaration Page in the First Amended Complaint, but not to the
Second Amended Complaint. The omission from the Second Amended Complaint seems to have been
inadvertent.
                                          Page 3 of 8
                             REIMER MOTION

      The Reimer Motion asks for partial summary judgment that they filed

valid claims under the Policy and Foremost is liable to pay the Reimers’

valid claims. Foremost does not dispute that the Reimers filed valid claims.

The Reimers are entitled to summary judgment on this aspect of the

Reimer Motion.

      The Reimer Motion also asserts that issues of fact exist regarding the

amount Foremost owes the Reimers to pay the claims. To the extent that

the Reimers ask the Court to make this finding, the Reimer Motion is

denied. The Reimer Motion states one sentence regarding the disputed

amount of the loss, “That the issue of the amount of damages remains

unresolved,” Reimer Motion ¶ 4. The Reimer Motion cites no evidence to

support this assertion. Summary judgment is “put up or shut up” time.

Johnson v. Cambridge Industries, Inc., 325 F.3d 892, 901. The Reimers

had to submit evidence that could convince a trier of fact to believe their

position as to the amount of damages. They did not do so. The Reimers,

therefore, failed to present evidence to show that issues of fact exist




                                 Page 4 of 8
regarding the amount of damages. To the extent that the Reimers ask the

Court to make such a finding, the request is denied.2

                                     FOREMOST MOTION

        The Reimers did not respond to the Foremost Motion as required by

Local Rule 7.1(D)(2). The Reimers, therefore, are deemed to have

admitted the undisputed facts stated in the Foremost Motion. Local Rule

7.1(D)(2). In that light the Reimers’ admission, Foremost’s Statement of

Undisputed Facts and supporting evidence shows the following.

        Foremost issued the Policy to the Reimers to provide insurance to

cover losses from property damage to the Mobile Homes owned by the

Reimers. The Mobile Homes were situated in the Lake Shelbyville Mobile

Park in Shelbyville, Illinois (Park). Motion, Exhibit N, Deposition of James

Reimer, at 14. The Policy was effective from September 6, 2016 to

September 6, 2017 (Policy Year). Second Amended Complaint ¶ 1; see

First Amended Complaint, Exhibit A, Policy Declaration Page. The

Reimers submitted four claims on the Policy during the Policy Year:

Foremost Claim numbers 3008001038-1-1 (with reported date of loss of



2
  The Reimers also failed to comply with Local Rule 7.1(D). The Reimers did not include a statement of
undisputed facts with appropriate citation to supporting evidence and did not include an argument with
citation to authorities, both required by Local Rule 7.1(D)(1)(b) and 7.1(D)(1)(c). As such, the Reimer
Motion is subject to summary denial. Local Rule 7.1(D); see Waldridge v. American Hoechst Corp., 24
F.3d 918, 920-24 (7th Cir. 1994).
                                            Page 5 of 8
December 21, 2016), 3007995397-1-1 (with a reported date of loss of

February 4, 2017), 3008279283 (with a reported date of loss of February

15, 2017), and 3008840644 (with a reported date of loss of June 13, 2017)

(collectively the Claims). Foremost Motion: Statement of Undisputed Fact

(Foremost Statement of Fact) ¶ 1; Exhibit B, Affidavit of Thomas DeHahn

(DeHahn Affidavit), ¶ ¶ 3-4; and Exhibit C, Defendant’s Rule 26(a)(2)

Disclosures, at 3.

      Foremost’s expert witness, Special Field Claims Representative

Thomas DeHahn opined of the amounts of the covered losses under the

Claims. Foremost’s Claims Representatives Michael Erwin and Deborah

Sulcer inspected the Mobile Homes to adjust the Claims. DeHahn

reviewed Foremost’s files on the Claims including the information secured

by Erwin and Sulcer in their inspections of the Mobile Homes. DeHahn

determined that the Actual Cash Value of the total covered loss set forth in

the Claims was $22,589.86. The Actual Cash Value is the recoverable

amount under the Policy. The Actual Cash Value is equivalent to the

replacement cost of the damaged portions of each Mobile Home, less

depreciation, and less any applicable deductibles. DeHahn Affidavit, ¶ ¶ 5-

6; Motion, Exhibit C, Defendant’s Rule 26(a)(2) Expert Disclosures, at 4-5.




                                Page 6 of 8
      The Reimers submitted no evidence to contradict DeHahn’s

assessment of the Actual Cash Value of the covered losses. The Reimers

furthermore did not respond to the Foremost Motion, and so, admitted

Foremost’s Statements of Undisputed Facts that the Actual Cash Value of

$22,589.86 is the amount of the covered loss. Local Rule 7.1(D)(2).

Therefore, the sum of $22,589.86 is the undisputed value total covered loss

set forth in the Claims and covered by the Policy. Foremost is entitled to

partial summary judgment on the issue of damages. The sum due to

Plaintiffs under the Policy is $22,589.86.

      No matters remain at issue under the Plaintiffs’ Second Amended

Complaint. The partial allowance of the Reimer Motion establishes that

they filed valid claims that Foremost must pay under the Policy. The

allowance of the Foremost Motion established that Foremost owes the

Reimers $22,589.86 on their valid claims under the Policy. The Court,

therefore, enters final judgment in this case.

      THEREFORE, IT IS ORDERED that Defendant Foremost Insurance

Company Grand Rapids, Michigan’s Motion for Partial Summary Judgment

on Damages (d/e 30) is ALLOWED, and Plaintiffs Judy Reimer and Dennis

Reimer’s Motion for Partial Summary Judgment on Liability (d/e 31) is

ALLOWED in part and DENIED in part. The Court hereby declares that

                                 Page 7 of 8
insurance coverage existed on Plaintiffs Judy Reimer and Dennis Reimer’s

claims against Defendant Foremost Insurance Company Grand Rapids,

Michigan. The Court declares that Defendant Foremost Insurance

Company Grand Rapids, Michigan has a duty to pay Plaintiffs Judy Reimer

and Dennis Reimer the sum of $22,589.86 to satisfy in full all claims

brought by the Plaintiff Judy Reimer and Dennis Reimer under the Policy,

which encompasses those alleged in the Second Amended Complaint. All

pending motions are denied as moot. THIS CASE IS CLOSED.

ENTER: November 26, 2019




                             s/   Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                  Page 8 of 8
